Before Mr. Justice Paolino on petitioner’s prayer for a temporary stay and, after hearing counsel for petitioner and respondents it was ordered:
That respondents be temporarily stayed from proceeding with any steps or procedures looking to or designed to implement or carry out the taking by eminent domain of petitioner’s real estate or any portion thereof described in the Complaint until court determines whether or not to grant petitioner’s petition for a writ of certiorari. Arcaro, Belilove and Kolodney,
Abraham Belilove, -for petitioner. James 0. Watts, Town Solicitor, James E. McGwin, Asst. Town Solicitor, for respondents.